DETAILED ACTION
Claims 1, 4-6, 14, 16-20, 24-27 are presented for examination.
Claims 1, 14, and 20 are currently amended.
Claims 2-3, 7-13, 15 and 21-23 are canceled without prejudice.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specification does not explicitly describe nor is sufficiently clear for one of ordinary skill in art to recognize the step of “receiving, through the user interface, instructions to assign the first popularity designation for first content” as recited in claims 1, 14 and 20.   The instant specification disclose the popular content request from the client will be resolved by the CDN to a server within the popular tier (par. 0015).  There is nowhere in the specification shows or discloses “receiving, through the user interface, instructions to assign the first popularity designate for first content” as amended in the claims.   Appropriate correction and/or explanation is required.   

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that Richardson teaches the popularity of content is determined by statistics from the requests received at the CDN, not by instructions to assign a designation received through a user interface, as claimed.  There is no 
In response to Applicant’s argument, the examiner submits that Richardson does teach providing a user interface for a popularity service as shown in par. 0033-0035, 0041, 0045, 0069, 0083.
As discussed above, section 35 U.S.C 112, first paragraph, that nowhere in the instant specification disclose the feature of “receiving, through the user interface, instructions to assign the first popularity designation for first content”.  The instant specification discloses the customer may preset the popularity to “high” based on its understanding that the initial release of the video will be highly popular or non-popular (par. 0019).  Phillips discloses determining the popularity-based content based on particular content revenue threshold which may be configurable or variable, pre-set or pre-determined, or determined based on approximate market research estimate or otherwise as shown in fig. 2, par.  0004, 0032, 0044.  Thus, the examiner submits that Phillips does disclose the feature of user or client involves in the preset or predetermined the popularity content.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 16-20, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (hereinafter Richardson) U.S. Pub. No. 2014/0289319, and in view of Phillips et al., (hereinafter Phillips) U.S. Pub. No. 2015/0012656.

As to claims 1, 14 and 20, Richardson teaches the invention as claimed, including a content delivery method comprising: 
binding a first server to a first domain of a content delivery network, the first domain specific to a first popularity designation of content served by the content delivery network (par. 0021-0022, 0026-0028, 0059-0061); 
providing a user interface for a popularity service (par. 0033-0035, 0041, 0045, 0069, 0083);
receiving, through interface, a first popularity designation for first content (abstract, par. 0021-0022, 0031-0033 –using a registration API to register with the CDN service provider.  Upon receiving the registration API, the CDN service provider obtains and processes the registration information which may include popularity information identifiers);

assigning a first host name to the first embedded resource based on the popularity designation of the first content, wherein the first host name includes the first domain (par. 0021-0022, 0028, 0033-0035, 0037, 0040-0045, 0058, 0073, 0078, 0080- CDN service provider 106 may include a popularity information data store 134 for maintaining popularity information); 
receiving a request for a copy of the web page (par. 0021-0022, 0028, 0031-0033);
retuning the web page including the first embedded resource that includes the first host name (par. 0021-0022, 0028, 0033-0035, 0037-0040, 0058, 0064-0065, 0067-0069); 
receiving, at the content delivery network, a request for the first content, the request for the first content including the first host name (par. 0042-0044, 0046-0047, 0052); and
serving the copy of the first content from the first server (par. 0059, 0063-0064, 0067, 0073, 0078, 0080).  
However, Richardson does not explicitly teach receiving, through a user interface, instructions to assign the first popularity designation for first content.  Phillips teaches receiving, through a user interface, instructions to assign the popularity designation for first content (fig. 2, par.  0004, 0032, 0044 –determining the popularity-based content based on particular content revenue threshold which may be configurable or variable, pre-set or pre-determined, or determined based on approximate market research estimate or otherwise).  It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention was made to combine the teaching of Richardson and Phillips in order to provide an efficient system that directs to bandwidth policy management in a self-corrected content delivery network (Phillips par. 0002).

As to claim 4, Richardson teaches the invention as claimed, including the method of claim 1, wherein the first host name is an enhanced host name with a field associated with the popularity designation of the first content (par. 0035-0037, 0044). 

As to claim 5, Richardson teaches the invention as claimed, including the method of claim 4, wherein the enhanced host name is provided as the first embedded resource (par. 0034, 0041-0045). 

As to claim 6, Richardson teaches the invention as claimed, including the method of claim 4, wherein the first host name has a form of popularitydesignation.host.topleveldomain (par. 0035-0037, 0048, 0058). 

As to claim 16, Richardson teaches the invention as claimed, including the tangible computer readable medium of claim 14, wherein the computer executable instructions further include instructions for defining the embedded resource to include in an HTML document (par. 0043, 0067). 

Richardson teaches the invention as claimed, including the tangible computer readable medium of claim 16 wherein the computer executable instructions generate a first CNAME referencing the first domain and a second CNAME referencing the second domain (par. 0044-0049). 

As to claim 18, Richardson teaches the invention as claimed, including the tangible computer readable medium of claim 17, wherein the first domain and the second domain are part of a content delivery network that includes at least one additional domain that handles content that has been assigned at least one other popularity designation (par. 0035-0040, 0048). 

As to claim 19, Richardson teaches the invention as claimed, including the tangible computer readable medium of claim 18 wherein, the content delivery network includes at least one additional domain associated with the first popularity designation and at least one additional domain associated with the other popularity designation (par. 0037-0040, 0048-0050).

As to claim 24, Richardson teaches the invention as claimed, including the system of claim 20, wherein the first host name has a form of popularitydesignation.host.topleveldomain (par. 0035-0037, 0048, 0058). 

As to claim 25, Richardson teaches the invention as claimed, including the system of claim 20, wherein the first domain is part of a content delivery network 

As to claim 26, Richardson teaches the invention as claimed, including the system of claim 20, wherein the first host name is a first CNAME referencing the first domain (par. 0044-0049). 

As to claim 27, Richardson teaches the invention as claimed, including the system of claim 20, wherein the first content includes an HTML document (par. 0043, 0067). 
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU HA T NGUYEN/Primary Examiner, Art Unit 2444